Title: From George Washington to John Adam, 15 October 1780
From: Washington, George
To: Adam, John


                        
                            SirHead Qrs Octr 15: 1780
                        
                        I understand Mr Skinner is gone to Philadelphia. You will keep the inclosed Letter for him till he returns, when You will take the earliest opportunity of delivering it to him. I desire to see him as soon as he arrives & have written to him for the purpose.You will inform the Officer who came with a flag to Elizabeth Town Yesterday—that he is not to wait for an Answer to the Letters he brought; and that one will be transmitted by an early conveyance. You will deliver him the Letters in the packet which accompanies this. I am Sir Yr Hbl. sert
                        
                            G.W.
                        
                    